DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 October 2019, 26 April 2021, 26 August 2021 and 17 November 2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US PG-Pub 2016/0091894, hereinafter Zhang, in view of Troy et al., US PG-Pub 2008/0103639, hereinafter Troy.
Regarding Claim 1, Zhang teaches a method (Abstract) for adjusting feedback of a remote controller (terminal 912) configured to control movement of a movable object (movable object 900), the method comprising: 
obtaining wind data that corresponds to wind incident on the movable object ([0114], [0122]), the wind data comprising wind velocity data along one or more axes of the movable object ([0114], [0122]); and
mapping the wind data to one or more axes of an input device of the remote controller (Fig. 5, and corresponding descriptions; [0116]-[0119]), the one or more axes of the input device corresponding to the one or more axes of the movable object (Fig. 5, and corresponding descriptions; [0116]-[0119]); and 
However, Zhang does not explicitly teach adjusting a feedback of the input device with respect to one of the one or more axes of the input device based at least in part on the wind data mapped to the one or more axes of the input device.
Troy teaches adjusting a feedback of the input device with respect to one of the one or more axes of the input device based at least in part on the wind data mapped to the one or more axes of the input device (Troy: [0023]-[0030], noting how resistance and other forms of feedback are provided to the user based on the type of obstacle encountered by the teleoperable device).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the feedback provided to the user taught by Troy into the device taught by Zhang in order to allow the user to perceive additional information about the vehicle's condition or the environment in which it is operating (Troy: [0023]), thereby providing a more realistic user experience.
Regarding Claim 2, Zhang, as modified by Troy, teaches the method of claim 1, wherein the wind data comprises a wind speed and a wind direction (Zhang: [0101], [0114], [0122]).
Regarding Claim 3, Zhang, as modified by Troy, teaches the method of claim 1, wherein the wind data is determined based at least in part on data output of one or more sensors of the movable object (Zhang: [0088]; [0113]-[0114], [0124]).
Regarding Claim 4, Zhang, as modified by Troy, teaches the method of claim 3, wherein the one or more sensors comprise at least one of a location sensor, an accelerometer, a gyroscope, a pressure sensor, or a wind sensor (Zhang: [0124]).
Regarding Claim 5, Zhang, as modified by Troy, teaches the method of claim 1, wherein obtaining the wind data comprises comparing an expected status parameter of the movable object with an actual status parameter of the movable object (Zhang: [0107]-[0110]).
Regarding Claim 6, Zhang, as modified by Troy, teaches the method of claim 5, wherein the actual status parameter of the movable object comprises at least one of a movement trajectory of the movable object or an attitude angle of the movable object (Zhang: [0110], [0114], [0124]).
Regarding Claim 7, Zhang, as modified by Troy, teaches the method of claim 5, wherein the expected status parameter of the movable object is determined based on at least one of: 
an output power delivered to one or more propulsion units of the movable object, 
a rotation speed of one or more propulsion units of the movable object, or 
one or more movement control instructions for the movable object (Zhang: [0110], [0113]-[0114], [0122]-[0124]).
Regarding Claim 8, Zhang, as modified by Troy, teaches the method of claim 5, wherein adjusting the feedback of the input device with respect to the one of the one or more axes of the input device comprises at least one of: 
in response to a determination that the expected status parameter of the movable object exceeds the actual status parameter of the movable object along one of the one or more axes of the movable device that corresponds to the one of the one or more axes of the input device (Troy: [0023]-[0030]), increasing a resistance force of the input device along the one of the one or more axes of the input device (Troy: [0023]-[0030]), or 
in response to a determination that the expected status parameter of the movable object is less than the actual status parameter of the movable object along the one of the one or more axes of the movable device (Troy: [0023]-[0030]), decreasing the resistance force of the input device along the one of the one or more axes of the input device (Troy: [0023]-[0030]).
Regarding Claim 9, Zhang, as modified by Troy, teaches the method of claim 5, wherein adjusting the feedback of the input device with respect to the one of the one or more axes of the input device comprises adjusting a resistance force of the input device (Troy: [0023]-[0030]) along the one of the one or more axes of the input device by a magnitude that corresponds to a determined magnitude of difference between the expected status parameter of the movable object and the actual status parameter of the movable object along one of the one or more axes of the movable object that corresponds to the one of the one or more axes of the input device (Troy: [0023]-[0033]).
Regarding Claim 10, Zhang, as modified by Troy, teaches the method of claim 1, wherein adjusting the feedback of the input device with respect to the one of the one or more axes of the input device comprises generating, by a haptic device of the remote controller (Troy: haptic device 120), a haptic effect indicative of the wind data (Troy: [0023]-[0030]).
Regarding Claim 11 Zhang, as modified by Troy, teaches the method of claim 10, wherein the haptic effect comprises at least one of a tactile feedback or a thermal feedback (Troy: [0023]; Zhang: [0087]-[0088]).
Regarding Claim 12, Zhang, as modified by Troy, teaches the method of claim 1, wherein adjusting the feedback of the input device with respect to the one of the one or more axes of the input device comprises mapping the wind data mapped to the one or more axes of the input device to an adjustment to a resistance based on a predefined mapping function (Zhang: [0107]-[0110], [0113]-[0114], [0122]-[0124]).
Regarding Claim 13, Zhang, as modified by Troy, teaches the method of claim 1, wherein the input device comprises at least one of a joystick, a touchpad, or a touchscreen (Troy: [0023]; Zhang: [0087]-[0088]).
Regarding Claim 14, Zhang teaches a system (Abstract) for adjusting feedback of a remote controller (terminal 912) configured to control movement of a movable object (movable object 900), the system comprising: 
one or more processors ([0015], [0088], [0095], [0099], [0102], [0113]); and 
memory coupled to the one or more processors and storing one or more programs for adjusting feedback of the remote controller ([0088]), wherein the one or more programs are configured to be executed by the one or more processors ([0088]), the one or more programs including instructions for: 
obtaining wind data that corresponds to wind incident on the movable object ([0114], [0122]), the wind data comprising wind velocity data along one or more axes of the movable object ([0114], [0122]); and
mapping the wind data to one or more axes of an input device of the remote controller (Fig. 5, and corresponding descriptions; [0116]-[0119]), the one or more axes of the input device corresponding to the one or more axes of the movable object (Fig. 5, and corresponding descriptions; [0116]-[0119]).
However, Zhang does not explicitly teach adjusting a feedback of the input device with respect to one of the one or more axes of the input device based at least in part on the wind data mapped to the one or more axes of the input device.
Troy teaches adjusting a feedback of the input device with respect to one of the one or more axes of the input device based at least in part on the wind data mapped to the one or more axes of the input device (Troy: [0023]-[0030], noting how resistance and other forms of feedback are provided to the user based on the type of obstacle encountered by the teleoperable device).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the feedback provided to the user taught by Troy into the device taught by Zhang in order to allow the user to perceive additional information about the vehicle's condition or the environment in which it is operating (Troy: [0023]), thereby providing a more realistic user experience.
Regarding Claim 15, Zhang, as modified by Troy, teaches the system of claim 14, wherein the wind data comprise a wind speed and a wind direction (Zhang: [0101], [0114], [0122]).
Regarding Claim 16, Zhang, as modified by Troy, teaches the system of claim 14, wherein the one or more processors receives wind data transmitted from the movable object (Zhang: [0088]; [0113]-[0114]).
Regarding Claim 17, Zhang, as modified by Troy, teaches the system of claim 14, wherein the wind data is determined based at least in part on data output of one or more sensors of the movable object (Zhang: [0088]; [0113]-[0114], [0124]).
Regarding Claim 18, Zhang, as modified by Troy, teaches the system of claim 14, wherein obtaining the wind data comprises comparing an expected status parameter of the movable object with an actual status parameter of the movable object (Zhang: [0107]-[0110]).
Regarding Claim 19, Zhang, as modified by Troy, teaches the system of claim 14, wherein adjusting the feedback of the input device includes generating, by a haptic device of the remote controller (Troy: haptic device 120), a haptic effect indicative of the wind data (Troy: [0023]-[0030]).
Regarding Claim 20, Zhang, as modified by Troy, teaches the system of claim 14, wherein adjusting the feedback with respect to the one of the one or more axes of the input device comprises adjusting a resistance of the input device (Troy: [0023]-[0030]) along the one of the one or more axes of the input device based on wind data along one of the one or more axes of the movable object that corresponds to the one of the one or more axes of the input device (Troy: [0023]-[0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Stephen T. Reed/Primary Examiner, Art Unit 2627